Citation Nr: 0837117	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
right hand, to include scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 2008, the Board remanded 
the appeal for additional development.  All requested 
development has been completed, and the case was returned to 
the Board.

In July 2007, the veteran presented personal testimony during 
a travel board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
does not have a disability of the right hand, to include 
scars, as a result of his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a disability of the 
right hand, to include scars, have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice letters sent in September 2004 and March 2005 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the benefit sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, and informed the appellant that it was the 
appellant's responsibility to support the claim with 
appropriate evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Such notice 
was provided to the veteran in April 2006.  In the present 
appeal, because the claim for service connection for a 
disability of the right hand is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that the duty to assist the veteran has been 
fulfilled, and the Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim for service connection for a disability of 
the right hand that VA has not sought.  All known and 
available VA treatment records, service treatment records, 
and personal hearing testimony have been associated with the 
record.  The veteran was afforded a VA examination, and this 
case was remanded for further development of evidence and 
medical nexus opinion.  The Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence that might 
be relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Right Hand Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309.  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection was manifest to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  

The veteran contends that he has a right hand disability that 
is related to a box falling on his hand while on active duty.  
At the personal hearing at the RO in July 2007, the appellant 
testified that, during Advanced Individual Training, he was 
leaning against a box, and that box fell on his hand.

Service treatment records show that in June 1966 the veteran 
was treated for a trauma to his right hand.  Service 
treatment records are negative for subsequent complaints, 
findings, or diagnosis of a right hand disorder, including 
arthritis.  The veteran's October 1967 separation examination 
revealed normal upper extremities and no identifying body 
marks or scars.  The veteran indicated on his October 1967 
Report of Medical History (RMH) that he did not have a 
history of broken bones, did not have arthritis or 
rheumatism, and did not have a bone, joint, or other 
deformity.

The post-service medical evidence does not show degenerative 
joint disease manifesting to a compensable degree within a 
year of service separation.  At the personal hearing at the 
RO in July 2007, the appellant testified that he had 
experienced pain in his right hand since leaving the service.  
He said that he took over-the-counter medication.  He 
indicated that his right hand was treated in the 1980s, but 
the records were unavailable.  VA treatment records from 2005 
through 2006 show that the veteran was treated for pain in 
his right hand.  A VA orthotist/prosthetist prescribed a 
wrist brace, and the veteran received physical therapy 
through the VA clinic.

On VA examination in June 2005, the veteran reported that he 
experienced a trauma to his right hand while on active duty.  
He said that there was no fracture, and he did not have a 
cast.  He also said that during the 1980s he was told by a 
doctor that he might have a hairline fracture at the base of 
his right thumb.  He denied having any trauma at that time 
and did not have a cast.  The June 2005 VA examiner noted 
that the veteran was asymptomatic from the time he left the 
service until the 1980s.  The examiner observed a hard lump 
on the first proximal metacarpal joint of the right thumb.  
It was noted that the veteran was able to make a good fist 
and grasp with his right hand.  The examiner found upon 
clinical examination that the veteran was able to oppose the 
fingers with the thumb except for the little finger.  The 
examiner opined that he could not relate any right-hand 
disorder to the veteran's active service without resorting to 
speculation, as the abnormality which was noted in the right 
thumb was noticed in the 1980s, and there was no reported 
disability in the right hand on the veteran's service 
discharge examination report.

A VA X-ray taken in June 2005 revealed an increased sclerosis 
in the triquetrum bone; otherwise, no abnormalities were 
seen.  A May 2006 X-ray showed an old nonunited avulsion 
fracture of the proximal end of the distal phalanx of the 
right thumb.  The radiologist opined that the veteran had a 
normal right hand.

The Board finds that the competent medical evidence of record 
shows no relation between any current right hand disorder and 
the veteran's active duty service, including the right hand 
injury during service.  The Board notes that, according to 
the evidence of record, the veteran states that he first 
sought treatment for his right hand in the 1980s-
approximately 13 years after he left active duty.  The first 
medical documentation of a right hand disorder is from 2005-
nearly 38 years after the veteran left active duty.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

The Board finds the opinion of the June 2005 VA examiner 
persuasive that there is no medical nexus between the 
veteran's current claimed symptoms and his active duty.  The 
examiner reviewed the claims file, interviewed the veteran, 
and provided adequate reasons and bases for his opinion.  He 
indicated that he could not relate the veteran's current 
right hand complaints to his active service without resorting 
to mere speculation.  

None of the evidence of record except for the veteran's own 
assertions provides a link between the veteran's current 
complaints and his active service.  Without competent medical 
evidence of a nexus between the claimed in-service disease or 
injury and a present disease or injury, service connection 
cannot be granted.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
considered the veteran's statements regarding his right hand 
disorder and finds them to be competent evidence regarding 
the symptoms he is able to personally observe.  However, 
while the veteran may sincerely believe he has a right hand 
disorder as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds that the veteran's statements concerning the 
etiology of his claimed right hand disorder do not provide a 
competent link between his current symptoms and his active 
service, and entitlement to service connection for a right 
hand disorder is not warranted.



For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a disability of the right hand, to include 
scars, and service connection must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for a disability of the right hand, to 
include scars, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


